Citation Nr: 0705971	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-29 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether a request for waiver of recovery of overpayment of 
dependency and indemnity compensation payment in the amount 
of $12,649.76 was timely filed.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The appellant is the mother of the veteran who had verified 
active military service from November 1966 to June 1973, from 
May 1974 to October 1977, and, evidently, from October 1977 
to December 1984, when he died.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Committee on Waivers and 
Compromises (Committee), Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

The Board remanded the claim in June 2006 for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  The appellant received an overpayment of pension benefits 
in the amount of $12,649.76.

2.  Two notices of the indebtedness were sent to the 
appellant at her address of record in February 2003 and 
August 2003.  It has been certified that both letters were 
sent to the appellant's address at that time, were not 
returned, and indicated that any waiver request had to be 
filed within 180 days of the notice.

3. The appellant filed a request for waiver of the 
overpayment in June 2004, in excess of 180 days after notice 
of the indebtedness was sent to her.




CONCLUSION OF LAW

The appellant did not timely request a waiver of recovery of 
overpayment of pension benefits.  38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. § 1.963(b)(2) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v.  Principi, 18 Vet. 
App. 112, 120-21 (2004), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim.  
However, the Court has held that the notice and duty-to-
assist provisions of the VCAA do not apply to claims for 
waiver of recovery of overpayments.  Barger v. Principi, 
16 Vet. App. 132 (2002).

Regardless, in this case, the appellant has been afforded 
opportunities to present information and/or evidence in 
support of the claim, has been furnished the reasons and 
bases for the denial of her claim, and has been afforded 
opportunities to respond.  The Board finds that these actions 
satisfy any duties owed the appellant.  Hence, the claim is 
ready to be considered on the merits.

II.  Analysis

A request for waiver of an indebtedness other than for loan 
guaranty shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) 
(2006).

The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in receipt of the notification of indebtedness beyond 
the time customarily required for mailing.  38 C.F.R. § 
1.963(b)(2).  If the delay in the receipt of the notice of 
indebtedness is substantiated, the 180-day period is computed 
from the date of the requester's actual receipt of the notice 
of indebtedness.  Id.

Moreover, in connection with the mailing of correspondence 
and the presumption of regularity in the administrative 
process, the Court has held that VA may rely on the "last 
known address" shown of record, see Thompson v. Brown, 8 
Vet. App. 169, 175 (1995), and that the burden is on the 
appellant to keep VA apprised of her whereabouts; if she does 
not do so, there is no burden on the part of the VA to "turn 
up heaven and earth to find [the appellant]," see Hyson v. 
Brown, 5 Vet. App. 262 (1993).

In a letter dated January 25, 2003, VA informed the veteran 
that her VA pension had been adjusted due to the increased 
amount she was receiving from the Social Security 
Administration.  VA stated that the adjustment had caused a 
"significant overpayment of benefits paid to you."  It 
stated it would let her know shortly how much she had been 
overpaid and how she could repay the debt.  

The record reflects that the Debt Management Center (DMC) 
sent the appellant the notice of the specific amount that she 
owed on February 8, 2003.  A second letter was sent to her 
showing an additional amount owed on August 20, 2003.  It 
must be noted that one of the purposes of the June 2006 
remand was for the Board to verify this information.  These 
notifications had been identified by the Committee in its 
determination that the appellant had not submitted a timely 
waiver, but there was nothing in the record to substantiate 
such notifications.  In compliance with the Board's remand, 
the DMC attached a copy of the Centralized Accounts 
Receivable Online System (CAROLS) master file, which showed 
when these letters were sent and to what address.  The DMC 
explained what the file showed and attached a memo, wherein 
it stated that both the February 2003 and August 2003 letters 
provided the appellant with her "Notice of Rights," which 
would have informed her that she had 180 days to submit a 
waiver for the overpayments.

The appellant argues that she was in Peru, South America, 
from January 2003 to March 2003 and again from November 2003 
to March 2004 and that the first time she received notice of 
her debt was in April 2004.  Alternatively, she argues that 
does not speak, much less read and understand, English and 
that if she received these notifications, she did not 
understand the meaning of them.  

The appellant filed a request for waiver of the overpayment 
in June 2004.  That same month, the Committee denied her 
request for a waiver, stating that she had not submitted her 
request to waive the debt within 180 days from either the 
February 2003 or August 2003 notifications pursuant to 38 
C.F.R. § 1.963(b)(2).  This appeal followed.

The Board finds that the June 2004 waiver request was made in 
excess of 180 days after notice of the overpayment was sent 
to her address of record by the DMC in February 2003 and 
August 2003.  Under the law, this constitutes an untimely 
filing of her waiver application.  See 38 U.S.C.A. § 5302(a).  
The Board has considered the appellant's allegations of 
possibly not having received the notices; however, her 
allegations do not establish that a mistake was made by 
either VA or postal authorities in the mailing of the notice 
letters to her address of record at the times the letter were 
sent.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994) (there 
is a presumption of regularity of administrative process in 
the absence of clear evidence to the contrary).  Rather, it 
appears that she may not have been in town when at least one 
of the letters was sent.  Regardless, the letters were sent 
to the address of record, which was the proper procedure on 
VA's part.

As to her argument that she does not read or understand 
English, such argument lacks any merit.  The record shows 
that she had created an overpayment in 1997 and had timely 
filed a waiver, which waiver was granted.  Thus, she was 
fully aware of the process to undertake when charged with an 
overpayment.  She did not appear to have difficulties 
understanding the concept of the overpayment at that time.  
Additionally, it must be noted that the appellant has been 
receiving VA benefits since at least the late 1980's.  All 
documentation sent to her has been in English, and she has 
never claimed the inability to understand the documentation.  
Nevertheless, not understanding the overpayment because it is 
in English is not one of the bases the 180 days may be 
extended.  See 38 C.F.R. § 1.963(b)(2).

In this case, there is nothing to suggest that the DMC's debt 
notice letters of February 2003 and August 2003 were not sent 
in the regular and ordinary manner that correspondence is 
delivered into the custody of the United States Postal 
Service and mailed to the addressee.  Furthermore, there is 
no evidence that any other correspondence that could be 
construed as a request for waiver was received by VA until 
the appellant's request for waiver was received in June 2004, 
and she does not contend otherwise.

In the June 2006 remand, the Board noted that the appellant 
had received notices from VA regarding the overpayment, in 
which she had been told she had one year to appeal the 
determination.  This would appear to be in conflict with the 
180 days she has to request a waiver.  However, the notices 
that informed the appellant she had one year to appeal the 
determination were not related to the actual amount of the 
created overpayment.  In the February 2003 and August 2003 
notices, the appellant was informed of the specific amount of 
money she owed and was told she could seek to waive that 
amount within 180 days.  These notices properly informed her 
of her time limit for seeking a waiver.

Based on the above analysis, the Board concludes that the 
appellant's application requesting waiver of the indebtedness 
at issue was not timely filed.  No relevant exceptions to the 
legal criteria have been provided or are applicable in this 
case, and therefore, the Board has no authority to disregard 
the limitations pertaining to timeliness standards for waiver 
requests under 38 C.F.R. § 1.963(b)(2).

Accordingly, as the appellant's request for waiver of 
recovery of an overpayment of pension benefits was not timely 
filed, his claim is denied.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

A request for waiver of recovery of overpayment of dependency 
and indemnity compensation payment in the amount of 
$12,649.76 was not timely filed, and the appeal is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


